United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30289
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALDORE R. LANDRY,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                    USDC No. 03-CR-97-ALL-M3
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Aldore R. Landry was convicted following a guilty plea of

possession with intent to distribute cocaine in violation of 21

U.S.C. § 841(a)(1) and of possession of a firearm by a convicted

felon in violation of 18 U.S.C. 922(g)(1) and sentenced to 71-

month concurrent terms of imprisonment.     As the Government

argues, Landry executed a knowing and voluntary waiver of his

right to appeal his sentence, with limited exceptions, and thus

is barred from challenging his sentence on appeal.     See United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-30289
                                -2-

States v. Robinson, 187 F.3d 516, 517 (5th Cir. 1999).

Accordingly, we do not address Landry’s waived sentencing

guidelines argument.   See United States v. Portillo, 18 F.3d 290,

292-93 (5th Cir. 1994).

     Landry appeals the district court’s denial for lack of

jurisdiction of his motion to reconsider sentence.    The district

court may modify the imposed term of imprisonment under limited

circumstances.   18 U.S.C. § 3582(c).   Landry argues that his

motion to reconsider sentence was not filed under the authority

of FED. R. CRIM. P. 35 but, rather, was a “common law” motion to

reconsider over which the district court had jurisdiction.    The

district court did not err in denying Landry’s motion to

reconsider sentence.   See United States v. Early, 27 F.3d 140,

141-42 (5th Cir. 1994).

     Accordingly, the district court’s order denying Landry’s

motion to reconsider sentence is AFFIRMED.